Exhibit 10.1

 



AMENDMENT NUMBER 2
TO
EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”), dated December 6, 2017, to the Employment
Agreement dated as of December 15, 2006, as amended November 1, 2012 (as so
amended, the “Agreement”), by and between Nathan’s Famous, Inc., a Delaware
corporation, with its principal office located at One Jericho Plaza, Jericho,
New York 11753 (together with its successors and assigns permitted under this
Agreement, “Nathan’s”), and Howard M. Lorber who resides at 8061 Fischer Island,
Miami, Florida 33109 (“Lorber”), is made by and among Nathan’s and Lorber.

WITNESSETH:

WHEREAS, the parties wish to amend the Agreement in order to (i) increase the
cash compensation of Lorber without additional grants of restricted shares and
(ii) further extend the termination date of the Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Agreement.

2. Amendment to Salary. Section 5 of the Agreement is hereby amended to read in
its entirety as follows:

Lorber shall receive from Nathan’s a salary, at the rate of $1,000,000 per
annum.

3. Termination. Section 2(b) of the Agreement shall be amended by replacing
“December 31, 2017” with “December 31, 2022.”

4. Restricted Stock. The current language in Section 8(a) of the Agreement will
be deleted.

5. Limited Nature of Amendments and Waivers. The Amendment is limited as
provided herein and does not extend to any other provisions of the Agreement not
specified herein nor to any other matter. Except as expressly amended hereby,
the terms and provisions of the Agreement shall remain in full force and effect.

6. Effectiveness. This Amendment shall become effective as of January 1, 2018.

7. Counterparts; Execution. This Amendment may be executed in counterparts and
all such counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.

8. Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, without
reference to principles of conflict of laws.

[Signature page follows]



 

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

  NATHAN’S FAMOUS, INC.           By:

/s/ Eric Gatoff

    Name: Eric Gatoff     Title: Chief Executive Officer

 

 

 

/s/ Howard M. Lorber

  Howard M. Lorber

 

